Citation Nr: 1107543	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  06-17 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an initial compensable disability evaluation for 
residuals, status post right inguinal herniorrhaphy (claimed as 
hernia and groin pain).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1970 to February 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in New Orleans, 
Louisiana, granting service connection for the residuals of a 
herniorrhaphy and assigning a noncompensable disability 
evaluation.  This matter was previously remanded by the Board in 
August 2009 for additional evidentiary development.  

The Board notes that the issue of entitlement to a psychiatric 
disorder, to include PTSD, was also remanded by the Board in 
August 2009.  However, the RO subsequently granted service 
connection for this disability.  Since this grant constituted a 
full grant of the benefits sought on appeal, this claim is no 
longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

In a January 2010 statement, the Veteran appears to have 
requested that his claims of entitlement to service 
connection for a back disorder and right sciatica be 
reopened.  Since these issues have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ), the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDING OF FACT

The Veteran does not currently suffer from a recurrent inguinal 
hernia or any residuals related to his service-connected 
herniorrhaphy.  




	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

The criteria for establishing entitlement to an initial 
compensable disability evaluation for the residuals of a 
herniorrhaphy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7338 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

The Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted, the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 
(2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is required for these claims.  

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's private and VA treatment records, and in 
August 2004 and January 2010, he was afforded formal VA 
examinations. The Board finds that no additional assistance is 
required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, in Fenderson v. West, 12 Vet. App. 119, 
126 (1999), the Court noted that where the question for 
consideration is propriety of the initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of a "staged 
rating" is required.  

Facts and Analysis

The Veteran contends that he is entitled to an initial 
compensable disability evaluation for the residuals of a right 
inguinal herniorrhaphy.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran has not suffered from a recurrent inguinal hernia or any 
associated symptomatology at any time during the pendency of this 
claim.  As such, the claim must be denied.  

For historical purposes, the Veteran underwent a herniorrhaphy 
during active military service in October 1970.  VA subsequently 
received a claim seeking service connection for this condition in 
March 2004, and the Veteran was granted service connection for 
the residuals of his right inguinal herniorrhaphy in an August 
2004 rating decision.  A noncompensable disability evaluation was 
assigned under Diagnostic Code 7338, effective as of March 15, 
2004.  The Veteran submitted a timely notice of disagreement to 
this decision in March 2005, and he subsequently appealed the 
decision to the Board in July 2006.  

Upon filing his claim, the Veteran was afforded a VA examination 
for his hernia residuals in August 2004.  The examiner noted that 
the Veteran had a bilateral inguinal hernia repair while in the 
military with no subsequent recurrence of symptoms.  Physical 
examination revealed no evidence of tenderness or bulge in the 
inguinal area with no evidence of hernia.  The examiner concluded 
that the Veteran suffered no current symptoms as a result of his 
in-service hernia repair.  

The record also contains a private medical report from a 
physician with the initials K.D.S. and dated April 2006.  
According to Dr. S, the Veteran was still reporting pain in the 
right inguinal area, especially with heavy lifting, pushing and 
pulling.  It was noted that examination revealed some right 
inguinal numbness and fullness in that area, and that the Veteran 
was referred to a surgeon for further evaluation.  The Veteran 
was not diagnosed with a recurrent inguinal hernia at this time, 
and the record does not contain evidence demonstrating that the 
Veteran was ever seen for a surgical evaluation.  

Finally, the Veteran was afforded an additional VA examination 
for his hernia residuals in January 2010.  The Veteran reported 
having intermittent tenderness and swelling of the right testicle 
with intermittent tenderness of the inguinal region.  The Veteran 
indicated that when the pain left, he would get numb and weak in 
that area and that he could not have sexual relations.  
Examination revealed there to be no current hernia.  The examiner 
concluded that physical examination of the inguinal canals 
bilaterally was normal with normal testicular development.  There 
was no evidence of a hydrocele or recurring hernia.  

The preponderance of the above evidence demonstrates that the 
Veteran is not entitled to a compensable disability evaluation 
for the residuals of his right inguinal herniorrhaphy at any time 
during the pendency of his claim.  Under Diagnostic Code 7338, a 
small inguinal hernia, reducible, or without true hernia 
protrusion, is rated noncompensably (0 percent) disabling.  
Inguinal hernia that is not operated, but is remediable, is rated 
noncompensably (0 percent) disabling.  Postoperative recurrent 
inguinal hernia, readily reducible, well supported by truss or 
belt, is rated 10 percent disabling.  Small inguinal hernia, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible, is rated 30 percent 
disabling.  Large inguinal hernia, postoperative recurrent, not 
well supported under ordinary conditions and not readily 
reducible, when considered inoperable, is rated 60 percent 
disabling.  A Note to Diagnostic Code 7338 provides that 10 
percent is to be added for bilateral involvement, provided the 
second hernia is compensable.  This means that the more severely 
disabling hernia is to be rated, and 10 percent, only, added for 
the second hernia, if the second hernia is of compensable degree.  
38 C.F.R. § 4.114. 

In the present case, there was no evidence of a hernia upon 
examination in August 2004 and January 2010.  The January 2010 VA 
examiner concluded that the inguinal canals were entirely normal.  
Therefore, since there is no evidence of a recurrent inguinal 
hernia at any time during the pendency of this claim, a 
compensable disability evaluation is not warranted.  Id.  

The Board has taken into consideration the private medical report 
from Dr. S dated April 2006.  However, Dr. S did not suggest that 
the Veteran suffered from a recurrent inguinal hernia.  It was 
noted that there was fullness in the area and that the Veteran 
reported pain, but this does not demonstrate that the Veteran was 
suffering from any symptomatology related to his hernia operation 
during military service.  Furthermore, the Veteran was examined 
again in January 2010, demonstrating that he suffered from no 
hernia as of this time.  As such, Dr. S's medical statement does 
not demonstrate that the Veteran suffers from a recurrent 
inguinal hernia or any associated symptomatology.  

The Board recognizes that the Veteran believes he suffers from 
symptomatology related to his in-service herniorrhaphy.  However, 
the record contains no evidence in support of this claim.  
Rather, the medical evidence of record directly contradicts the 
Veteran's assertions in that he has repeatedly been found to have 
no inguinal hernia.  The Board recognizes that the Veteran is 
competent to testify to pain and discomfort in the inguinal area.  
However, the evidence of record does not support the contention 
that these symptoms are a result of an in-service herniorrhaphy.  
Without evidence of an inguinal hernia at any time during the 
pendency of the claim, a higher disability evaluation is not 
permitted.  See 38 C.F.R. § 4.114, Diagnostic Code 7338.  

The Board has also considered whether the Veteran's residuals of 
a hernia operation present an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extra-schedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for a greater evaluation for additional or more severe 
symptoms.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted.  

As a final matter, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of staged ratings as enunciated by the Court, in the 
case of Fenderson v. West, would be in order.  See 12 Vet. App. 
119 (1999).  However, as outlined above, there is no evidence to 
demonstrate that the Veteran has suffered from a recurrent 
inguinal hernia at any time during the pendency of the appeal.  
As such, a staged rating is not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to an initial 
compensable disability evaluation for the residuals of aright 
inguinal herniorrhaphy must be denied.




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial compensable disability evaluation for 
residuals, status post right inguinal herniorrhaphy (claimed as 
hernia and groin pain), is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


